Citation Nr: 0609936	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  98-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 13, 2004, 
for the grant of a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to August 
1973.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from March 1998 RO decision, which denied 
the veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.  

In June 2001, the Board remanded the case to the RO for 
additional development.  Then, in decisions of January 2005 
and March 2005, the RO granted the veteran's claim for a 
permanent and total disability rating for pension purposes, 
effective August 13, 2004.  The case was subsequently 
returned to the Board for further consideration.  

The Board in June 2005 determined that the RO's decisions of 
January 2005 and March 2005, which granted the veteran's 
claim for a permanent and total disability rating for pension 
purposes, constituted a full award of the benefit sought on 
appeal with respect to that issue, and that there was no 
dispute remaining upon appeal for the Board to adjudicate.  
Notwithstanding such decision, the Board remanded to the RO 
the issue of the effective date assigned for the pension 
award.  The Board noted that the earlier effective date issue 
represented a newly raised issue on which the veteran had 
initiated an appeal, and then directed the RO to issue the 
veteran a statement of the case on the issue, in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  After a 
statement of the case was issued in July 2005, the veteran 
perfected his appeal in July 2005 with a timely filed 
substantive appeal.  The case was thereafter returned to the 
Board.  

After the Board's further consideration, the appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a VA disability benefits claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for nonservice-connected disability pension 
benefits, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability pension award.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes informing the veteran that an effective date 
for the award of benefits will be assigned if nonservice-
connected disability pension is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish the earliest possible effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish the earliest possible effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

